IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 96-60656
                          Summary Calendar


LENZY HODGIN,

                                          Plaintiff-Appellant,

versus

S. CHRIS FARRIS et al.,

                                          Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                       USDC No. 2:95-CV-375P
                        - - - - - - - - - -
                           April 28, 1997
Before DAVIS, EMILIO M. GARZA and STEWART, Circuit Judges.

PER CURIAM:*

     Proceeding pro se and in forma pauperis (IFP), Lenzy Louis

Hodgin, Mississippi prisoner # 13978A, filed this civil rights

action pursuant to 42 U.S.C. § 1983 against his trial attorney

Chris Farris, District Attorney Glen White, and Sheriff of

Forrest County, Mississippi, Billy McGee.    The district court sua

sponte dismissed Hodgin’s complaint with prejudice as frivolous,

and Hodgin moved this court to proceed IFP on appeal.   Hodgin’s

IFP motion is hereby GRANTED.   The Prison Reform Act (PLRA)


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-60656
                                - 2 -

requires a prisoner appealing IFP in a civil action to pay the

full amount of the filing fee, $105.    As Hodgin does not have

funds for immediate payment of this fee, he is assessed an

initial partial filing fee of $3.83, in accordance with 28 U.S.C.

§ 1915(b)(1).    Following payment of the initial partial filing

fee, the remainder will be deducted from Hodgin’s prison trust-

fund account until the entire filing fee is paid.    § 1915(b)(2).

     IT IS ORDERED that Hodgin pay the appropriate filing fee to

the clerk of the District Court for the Southern District of

Mississippi.    IT IS FURTHER ORDERED that the agency having

custody of Hodgin’s inmate account shall collect the remainder of

the $105 filing fee and forward such amount for payment, in

accordance with § 1915(b)(2), to the Clerk of the District Court

for the Southern District of Mississippi each time the amount in

his account exceeds $10, until the appellate filing fee is paid.

     Hodgin raises several appellate contentions, all of which

implicate the validity of his state-court conviction.    Hodgin may

not pursue his claims in an action under 42 U.S.C. § 1983 until

his conviction has been invalidated or called into question by a

grant of a writ of habeas corpus.     Heck v. Humphrey, 512 U.S.

477, 489 (1994).    Hodgin’s appeal is frivolous and, therefore is

DISMISSED.   5th Cir. R. 42.2.

     Because his appeal is frivolous, we caution Hodgin that any

additional frivolous appeals filed by him or on his behalf will

invite the imposition of sanctions.    To avoid sanctions, Hodgin
                          No. 96-60656
                              - 3 -

is further cautioned to review all pending appeals to ensure that

they do not raise arguments that are frivolous.

     MOTION GRANTED; FEE ASSESSED; APPEAL DISMISSED; SANCTION
     WARNING ISSUED.